Case 1:20-cv-01580-RCL Document 3-2 Filed 06/17/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv. Civil Action No. 20-cv-1580

JOHN R. BOLTON,

Defendant.

New rae” Ngee” are” Stee” See” Nene” ree” eet” ce”

 

DECLARATION OF WILLIAM R. EVANINA

I, William R. Evanina, declare under penalty of perjury that the following is true
and correct:

1. I am the Director of the National Counterintelligence and Security Center
and have led this organization since June 2, 2014. And, on May 6, 2020, I was confirmed
by the Senate into the position. In this role, I lead Counterintelligence for the United
States Government and am the principal counterintelligence and security advisor to the
Director of National Intelligence. I am responsible for leading and supporting the
counterintelligence and security activities of the U.S. Intelligence Community, the U.S.
Government, and U.S. private sector entities at risk from intelligence collection or attack
by foreign adversaries. J am also responsible for overseeing production of the President’s
National Counterintelligence Strategy of the United States of America. I have served in
the federal government for over 30 years, and have been a member of the Senior
Executive Service since 2013.

2. I chair both the National Counterintelligence Policy Board and the Allied

Security and Counterintelligence Forum of senior counterintelligence and security leaders
Case 1:20-cv-01580-RCL Document 3-2 Filed 06/17/20 Page 2 of 3

from Australia, Canada, New Zealand, and the United Kingdom. I also serve as Chair of
NATO’s Counterintelligence Panel.

3. Previously, I served as the Chief of the Central Intelligence Agency’s
Counterespionage Group. Under my leadership, the Intelligence Community agencies
identified, prevented, and neutralized espionage-related activities by foreign intelligence
services. I also have 23 years of experience as a Special Agent with the Federal Bureau
of Investigation (FBI). Among other positions held during my tenure with the FBI, I
served as the Assistant Special Agent in Charge of the FBI’s Washington Field Office,
where I led the Counterintelligence and Counterterrorism Divisions. I also served on the
FBI’s Joint Terrorism Task Force, where I was selected as a Supervisory Special Agent
and received the FBI Director’s Award for Excellence.

4, This declaration is based on my personal knowledge and information
provided to me in my official capacity.

5. I have reviewed several passages from what I understand is the current
version of the draft manuscript authored by the former Assistant to the President for
National Security Affairs, John Bolton. I have also reviewed the classified declaration
submitted by Michael Ellis, Senior Director for Intelligence Programs at the National
Security Council detailing why these passages are currently and properly classified.

6. Based on my background, knowledge, and experience, as well as
information available to me as Director of the National Counterintelligence and Security
Center, it is my judgment that the information contained in the passages I have reviewed
is precisely what foreign adversaries’ intelligence services seek to target and collect. The

unauthorized disclosure of this information could reasonably be expected to enable
Case 1:20-cv-01580-RCL Document 3-2 Filed 06/17/20 Page 3 of 3

foreign threat actors to cause serious, and sometimes grave, damage to our national and
economic security.

7. I have submitted a classified declaration with this declaration for ex parte,
in camera review to explain the passages that I have reviewed and my reasons for
determining that public disclosure of the passage can reasonably be expected to enable
foreign threat actors to cause at least serious damage to the national security of the United
States.. This information is being provided in a classified declaration because to disclose
them on the public record would expose classified information, and, as a result, damage

national security.

I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing
is true and correct.
Executed this 17" day of June, 2020.

then!

William R. Evanina
Director, National Counterintelligence and Security Center
